 ANNSHIRE GARMENT COMPANY, INC.595Annshire Garment Company,Inc.andMissouri-Kan-sas-Nebraska-Iowa-MinnesotaDistrictCouncil,affiliated with the International Ladies' GarmentWorkers Union.Case 17-CA-5720June14, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn March 13, 1974, Administrative Law JudgeJames T. Rasbury issued the attached Decision inthis proceeding. Thereafter, Respondent and GeneralCounsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedbelow.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified herein and hereby orders that Respondent,Annshire Garment Company, Inc., Pittsburg, Kan-sas, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as modified below:1.Deleteparagraph 2(b) and substitute thefollowing:"(b)Reimburse and make whole any employeeswho have not been compensated in the mannerprescribed in the aforementioned contract which wehave directed shall be executed. Employees shouldreceive their full wages from the date we have foundthe terms of the contract to have been agreed to,namely, June 2, 1972, along with interest at the rateof 6 percent per annum, computed in the manner setforth inIsisPlumbing & Heating Co.,138 NLRB716."2.Insert the following as paragraph 2(c) reletter-ing subsequent paragraphs accordingly:"(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,!all payroll records, social security payment records,timecards, personnel records and reports, and all'other records necessary to analyze the amount ofbackpay due under the terms of this recommendedOrder."3.Substitute the attachedAppendix for thelAdministrative Law Judge's.1We find merit in GeneralCounsel's exceptions to the AdministrativeLaw Judge's failure to include in his recommended remedialOrder both aprovision to award the standard 6-percent interest per annum on all moneysdue the unit employees under the new contract,and the standardorder thatthe Respondent preserve and make availableall payrollrelated records andreports.We shall therefore include these two provisionsin our Order.However, we find no merit in Respondent's exception to the Administra-tive Law Judge'sOrder that Respondent sign the agreement in question, inthatthisexception centers not on the problem of the wage rate for leather'cutters,which was fully litigated at the hearing,but rather the wording ofthe vacation provision of the agreement,which Respondent, for the firsttime,alleges to be at variance with the intent of the parties as expressed inthe June 2,1972,memorandum of agreement.In view of the fact thatRespondent PresidentLiebling repeatedlystated at the hearingthat the onlyobjection he had to the proposed agreement was the matterof theleathercutters' wage rate,we find Respondent's present exceptionuntimely.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning the rates of pay, wages, hours, andother terms and conditions of employment withtheMissouri-Kansas-Nebraska-Iowa-MinnesotaDistrict Council, affiliated with the InternationalLadies' Garment Workers Union, as the exclusivebargaining representative of our employees in theappropriate bargaining unit, by failing to sign andexecute the labor agreement agreed to by theparties on June 2, 1972.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section7 of the Act.WE WILL sign and execute that labor contractcomprised of 32 typewritten pages captioned:AGREEMENTANNSHIRE GARMENT CO., INC.withMISSOURI-KANSAS-NEBRASKA DISTRICT COUNCILof theInternational Ladies' Garment Workers'UnionJune 1, 1972 thru May 31, 1975WE WILL reimburse and make whole anyemployees who have not been compensated in the211NLRB No. 89 5%DECISIONSOF NATIONALLABOR RELATIONS BOARDmanner prescribed in the aforementioned con-tract,including their full wages from the time theterms of the contract were agreed to, with interestat 6 percent per annum.Our employees are free either to support,or refrainfrom supporting,any labor organization withoutinterference,restraint,or coercion.ANNSHIRE GARMENTCOMPANY, INC.(Employer)these admitted facts I find that the Respondent is now, andat all times material herein has been, an employer engagedin commerce,within the meaning of Section 2(6) and 2(7)of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent's answer acknowledges,and I herewithfind that the Missouri-Kansas-Nebraska-Iowa-MinnesotaDistrict Council,affiliatedwith the International Ladies'Garment Workers Union is now,and at all times materialherein has been, a labor organization within the meaningof Section 2(5) of the Act.DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered,defaced,or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,616 Two Gateway Center,Fourth atState,KansasCity,Kansas 66101, Telephone816-374-4518.DECISIONSTATEMENT OF THE CASEJAMES T. RASBURY,Administrative Law Judge:This casewas heard before me in Pittsburg, Kansas,on December19, 1973,with all parties represented.The complaint hereinisbased on a charge filed on August 7, 1973. Thecomplaint alleges that Respondent has violated Sections8(a)(l) and(5) of the National Labor Relations Act, asamended(herein Act), in that Respondent has since on orabout July 11, 1973 and at all times thereafter refused andcontinues to refuse to sign and execute a written agreementallegedly agreed to between the Respondent and theCharging Party on or about June 2, 1972.1Upon the entire record,-including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel,theChargingParty,and the Company,Imake the following:FINDINGS OF FACTI.JURISDICTIONRespondent is a Kansas corporation located in Pittsburg,Kansas,where it operates a plant and engages in themanufacture and distribution of women's coats. In thecourse and conduct of its business the Respondentannually sells goods and materials valued in excess of$50,000 which are shipped directly to customers locatedoutside the State of Kansas,and it annually purchasesgoods and materials valued in excess of $50,000 directlyfrom sources outside the State of Kansas. On the basis ofIII.THE ALLEGED UNFAIR LABOR PRACTICESA.The Bargaining Unit InvolvedThe complaint alleges the appropriate bargaining unit tobe:All production,packing,and shipping workers em-ployed by Annshire Garment Co.,Inc., excluding officeclerical employees,plant clerical employees,corporateofficers or executives,designers,assistantdesigners,instructors,pattern makers,guards and supervisors asdefined in the Act.Respondent'sanswer would appear to raise an issueconcerning the appropriate bargaining unit.At the hearingRespondent's representative stated that he only wanted tobe certain that it was understood by all parties concernedthat clericals who perform some work in the area of theshipping department are not included in the bargainingunit.After an expression from the union representative,Mr. Frank Peirce,that there was not now,nor had therebeen for many years any disagreement concerning theemployees to be included in the bargaining unit, theRespondent's representative indicated on the record thathewould accept the description of the appropriatebargaining unit as alleged in the complaint.(SeeMr.Liebling's response to the Administrative Law Judge'squestion at p. 11, 1. 9 of the official transcript.)I herewith find the appropriate bargaining unit to be asalleged in the complaint and as set forth hereinbefore.B.Background and Sequence of EventsRespondent and the Charging Party have had abargaining relationship for a number of years.The mostrecent contract signed by the parties covered the periodfrom June 1, 1969, through May 31,1972 (See G.C. Exh.10).As the contract approached its termination date, therewere a number of informal meetings and exchangesbetween the parties.A formal negotiating session was heldon or about May 26.According to the testimony of FrankPeirce,districtmanager for the Union,from the initialnegotiations it had been the Union'sposition that itwanted to change the grouping of leather cutters from onein which they were associated with the examiners,finishers,and bundlers to a new grouping covered by the machineoperators,special,and single-needle machine operators.IAll dates hereinafter will be 1972 unless otherwise indicated. ANNSHIREGARMENT COMPANY, INC.While the May 26 meeting did not result in a resolution ofall the negotiating differences between the parties, theRespondent indicated that it was agreeable to followingthe pattern set by the Kansas City Dress and SportswearAssociation contract asking only that it be given anallowance of a 5-percent differential in wage rates. (SeeG.C. Exh. 2, which is a letter written immediately followingtheMay 26 negotiating session by the Respondent'spresident to Mr. Frank Peirce.)According to the testimony of all witnesses the nextmeeting was held on June 2, which meeting culminated inthe parties signing a memorandum of agreement. Bothpartieswereof the opinion that this memorandum ofagreement resolved their differences. The problem provok-ing the filing of charges, the issuance of complaint and thenecessity of this hearing stems from the interpretation of afew words in the memorandum of agreement.The memorandum of agreement (see G.C. Exh. 3) wasdrafted on letterhead stationery of the Annshire GarmentCo., Inc., and reads as follows:June 2, 1972WE AGREE TO ADHERE TO THE KANSAS CITY SPORTSWEARAGREEMENT, 1972 TO 1975 AND IN ADDITION THEFOLLOWING WILLBE ADDED:1.Leather cutters minimum wages-same as oper-ators in third year.2.3rd.week vacation-definitely between Christ-mas & New Years.3.Those entitled to 1 week vacation will be prior toLabor Day. -2 Wks vac. shall be set prior to LaborDay. J.L. F.P. [Last sentence was handwritten andinitialedby the parties.]4.New Union Labels5.Inexperiencedworker trial period will be 30work days. Experienced worker trial period will be 30calendar days.6.NotifyUnion in writing on all disciplinaryactions. Subject to approval of the Local UnionJack Liebling, Pres.Frank Peirce, ManagerBy letter dated June 7, Frank Peirce advised Leiblingthat the Union had ratified the new contract and that hewould prepare the formal agreement and send it to him forhis signature as soon as possible. (See G.C. Exh. 4.)Thereafter the Union supplied the Respondent with a copyof the contract to cover Respondent's operation inPittsburg,Kansas (See G.C. Exh. 9), and also providedRespondent with a copy of the Kansas City SportswearAgreement covering the period from June 1 through May31, 1975, for purposes of comparison with the specificcontract covering the Respondent's operation.C.Respondent Refuses to Execute the AgreementThe Respondent voiced its objections to the leathercutters' wage rates as set forth in the new contract betweentheparties.At severalmeetingsLeibling voiced hisobjections to the Union on this matter as well as otherminor problems which did not become an issue in this case.Respondent did, however, institute all of the changesprovided for in the new agreement except that hecontinued to protest the leather cutters' rates as set forth in597the contract and refused to sign the agreement. At aconference between the parties,held onJuly 11, 1973, theUnion made a demand that the Company immediatelysign the agreement as it had been negotiated. This oraldemand was followed with a letter dated July 19, againdemanding that Respondent immediately sign the contract(See G.C. Exh. 5).D.Respondent's ContentionsRespondent acknowledged at the hearing that there wasonly one issue in dispute. That issue concerns theparagraph numbered 1 in the memorandum of agreementdated June 2, 1972, which reads as follows: "Leathercutters'minimum wages-sameas operators in 3rd year."According to Respondent'switness,Jack Liebling, whowas the chief spokesman at the negotiating sessions for theRespondent, he understood this language to mean and, itwas his intent at the time it was signed, that the leathercutters would be paid thesame wagesas they had receivedin the third year of theoldcontract. The answer filed byRespondent in this case would appear to raise twoallegedly unsettledissues:a) the leather cutters' wages andb) the 5-percent wage differential requested in theRespondent's letter of May 26, 1972 (G.C. Exh. 2).AnalysisThe testimony of Thelma Sheets and Linda Rodabaugh,employee members of the bargaining committee, corrobo-rated the testimony of Frank Peirce. None of the witnesseswas able to testify concerning any reference by Respon-dent during the negotiating meeting to anoldcontractwage rate for the leather cutters. Testimony of GeneralCounsel'switnessesconsistently support the contentionthat the Unionat all timessought to remove the leathercutters from the wage grouping with the examiners,finishers, and bundlers and desired to place them in thewage grouping occupied by the special and single-needlemachine operators. According to witnesses Peirce, Sheets,and Rodabaugh-whom I credit-the final obstacle wasremoved when the Union agreed to compromise itsposition by deferring the regrouping of the leather cuttersto the higher paying classification for the first 2 years ofthe contract, but then placing them in the higher payingclassification in the third year of the contract. Theirexplanation of what transpired at the negotiatingsessionon June 2 is not only reasonable but it is a logical and amost likely compromise from their initial bargainingposition.The wording of the disputed portion of thememorandum of agreement supports their position anddoes not support the Respondent's position that it hassome reference to wages paid in the third year of theoldcontract.While Respondent's position is somewhat vague andsomething considerably less than precise, I understand hisevidence and testimony to be as follows. Yes, I signed theJune 2 memorandum of agreement, but the words "same asoperators in third year" meant, "same asleathercutters inthird year of the old contract." (The wordoldmeaning themost recently expired contract.)While this may be whatRespondent desired to agree to, it is not what the language 598DECISIONSOF NATIONALLABOR RELATIONS BOARDagreed to on June 2 says. Respondent's president, JackLeibling,is anintelligent, able indibidual. There is nothingin the record evidence to indicate that he was tricked ormisled in amanner that would justify setting aside thecontract. There is no evidence of fraud.In Respondent's brief to the courts, this statement wasmade:"Iwould not have the Judge believe that nocontract was actually reached.Everythingwas agreed tosubject to review of the Kansas City contract, which wasbeing used as a guide." (Emphasis supplied.) There isnothing said in the memorandum of agreement signed bythe Respondent and the Union on June 2 indicating thatthe Kansas City contract was to be used as a guide. Thelanguageclearly indicates that the parties agreed to theKansasCity sportswearagreementwith the followingadditions, which are thereafter set forth. It is interesting tonote that the Kansas City agreement does not carry a"leather cutters" classification.While Respondent may not be happy with the agreementwhich was made, nevertheless, the evidence is overwhelm-ing that Respondent finalized an agreement with theUnion on June 2, subject only to ratification by the Union.This was done.It has long been established that the party who fails andrefusesto execute a written contract, when requested to doso by the other party, embodying the terms and theconditions which have been fully agreed upon, violatesSection 8(a)(5) or 8(b)(3) of the Act, whichever isapplicable.H. J. Heinz Co. v. N.LR.B.,311U.S. 514(1941). I herewith find that the memorandum of agreementdated June 2 and signed by the Respondent and the Unionembodied a complete understanding between the partiesand the entire contract as reflected by the GeneralCounsel's Exh. 9, which is in evidence, is an accuratereflection of that memorandum of agreement. The failureand refusal by Respondent to execute the written agree-mentsince requested to do so by the Union on or aboutJuly 11, 1973, I find to be a violation of Section 8(a)(5) and(1) of the Act.2IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of theEmployer described in section I, above, havea close,intimate,and substantial relation to trade, traffic, andcommerce among theseveral States,and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.Upon the basis of the entire record, I make thefollowing:CONCLUSIONS OF LAW1.Respondent is an employer as defined in Section 2(2)of the Act engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(6) and(7) of the Act.2.The Unionisa labor organization within themeaning of Section 2(5) of the Act.3.The unitappropriate for collective bargaining is asfollows:All production, packing, and shipping workers em-ployed by Annshire Garment Co., Inc., excluding officeclerical employees, plant clerical employees, corporateofficers or executives, designers, assistant designers,instructors, pattern makers, guards and supervisors asdefined in the Act.4.By its failure to sign andexecutethe laboragreementas fullyagreedto by the Respondent and the Union onJune 2, 1972, the Respondenthas sinceJuly 11, 1973, andthereafter, been in violation of Section 8(aX5) and (1) ofthe Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffecting commercewithin themeaning ofSection 2(6) and (7) of the Act.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(5) and (1) of theAct, I shall recommend that it be ordered to cease anddesist therefrom and to take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the entire record, the findings of factand conclusions of law and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended:ORDERSRespondent, its officers,agents,and representatives,shall:1.Cease and desist from:a.Refusing to bargain collectively concerning the ratesof pay,wages,hours, and other terms and conditions ofemployment with the Missouri-Kansas-Nebraska-Iowa-Minnesota District Council, affiliated with the Internation-alLadies'GarmentWorkers Union, as the exclusivebargainingrepresentative of its employees in the appropri-ate bargaining unit, by failing to sign and execute the laboragreement agreed to by the parties on June 2, 1972.b.In any like or related manner interfering with,restraining, or coercing employees in the nghts guaranteedthem by Section 7 of the Act.2.Take the following affirmative action which isnecessary in order to effectuate the policies of the Act:a.Sign and execute that labor contract comprised of 32typewritten pages captioned:2 SeeIf.J.Heinz Co. v. N.LR.B.,311U.S. 514 (1941)andSununitfindings, conclusions,and recommended Order hereinshall, as provided inTooling Co.,195 NLRB 479at 488.Section 102.48 of the Rules and Regulations,be adoptedby theBoard and3 In the event no exceptions are filed as providedby Section102.46 ofbecome its findings, conclusions, and Order,and all objections thereto shallthe Rules and Regulations of the National Labor Relations Board,thebe deemed waived for all n.'-^-^- ANNSHIRE GARMENT COMPANY, INC.AGREEMENTANNSHIRE GARMENTCO., INC.withMISSOURI-KANSAS-NEBRASKA DISTRICTCOUNCILof theInternationalLadies'Garment Workers' UnionJune 1, 1972 thru May 31, 1975b.Reimburseand make whole any employee who hasnot been compensated in the mannerprescribed in theaforementionedcontract which I have directed should beexecuted. Employees should receive their full wages fromthe date Ihave found the terms of the contract to havebeen agreedto, namely June 2, 1972.4Ishall not order reimbursement with interest becausethere was no evidence to indicate Respondent's conduct to4Schill SteelProducts Co.,161NLRB939;N LR B. v. Huttig Sash andDoor Company,362 F.2d 217 at p. 219, (C.A.4 - 1966).S In theeventthat the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted by599be either vicious,malicious, or that Respondent hasheretofore been guilty of unfair labor practices.c.Post at its principal operating location in Pittsburg,Kansas, copies of the attached notice marked "Appen-dix."5Copies of said notice, on forms provided by theRegional Director for Region 17, after being duly signedby Respondent'srepresentatives,should be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.d.Notify the Regional Director for Region 17, inwriting,within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.Order of the National LaborRelations Board"shall be changed to read"Posted Pursuant to a Judgmentof the UnitedStatesCourt of AppealsEnforcing an Order of the National LaborRelationsBoard."